Citation Nr: 0029323	
Decision Date: 11/07/00    Archive Date: 11/16/00	

DOCKET NO.  97-04 331	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

2.  Entitlement to a compensable evaluation for bilateral 
otitis media.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

Based upon a review of the veteran's file, it is unclear 
whether she wishes to pursue the issue of entitlement to 
dental benefits.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's service-connected pes planus is currently 
no more than moderate in severity, with weight-bearing lines 
over or medial to the great toes, inward bowing of the tendo 
Achillis, and pain on manipulation and use of the feet.  

2.  The veteran's service-connected bilateral otitis media is 
presently characterized by Level I hearing in each ear, with 
no demonstrated evidence of active suppuration, or of 
"hearing loss disability" pursuant to VA law and regulation.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for service-
connected bilateral pes planus is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, Code 5276 
(2000).

2.  A compensable evaluation for service-connected bilateral 
otitis media is not warranted.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.385 and Part 4, Codes 6200 (as 
in effect prior to June 10, 1999), 6201 (effective June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a statement of mid-December 1994, a VA physician wrote 
that the veteran had been seen at that time for a "foot 
condition," and should be restricted to sedentary duty for a 
period of one week.

On VA ear, nose, and throat examination in May 1996, the 
veteran gave a history of chronic otitis media in her left 
ear, but with no otologic surgery, and no PE tubes.  
Additional history included that of hearing loss, with the 
veteran's last audiometric examination having taken place in 
1973.  At the time of evaluation, the veteran denied the 
presence of either otorrhea or vertigo.  According to the 
veteran, she had been experiencing a worsening of the ringing 
in her left ear, with a "whooshing" noise of approximately 
two weeks' duration, accompanied by a dull ache.  The 
veteran, however, denied any acute change in her hearing.  

On physical examination, the veteran's right tympanic 
membrane was clear, but retracted, and poorly mobile.  The 
left tympanic membrane was likewise clear, but retracted, 
with evidence of a poorly mobile injected malleus handle.  
The clinical impression was bilateral serous otitis media and 
Eustachian dysfunction.  

On follow-up VA ear, nose, and throat examination in mid-July 
1996, the veteran gave a history of intermittent tinnitus and 
otalgia of her left ear of approximately 20 years' duration.  
Reportedly, the veteran had been seen in the ear, nose, and 
throat clinic in May 1996, at which time she had received a 
diagnosis of serous otitis media.  At that time, the veteran 
received treatment with medication.  Audiometric examination 
reportedly revealed evidence of borderline normal hearing in 
the range from 500 to 4,000 Hertz bilaterally.  The veteran 
was currently being seen for audiometric review and follow 
up.  

On physical examination, the veteran's external auditory 
canals were clear bilaterally.  The tympanic membranes were 
likewise clear bilaterally, with no evidence of fluid behind 
the membrane.  Both tympanic membranes were mobile, and there 
was no evidence of retraction, bulging, vesicles, or facial 
nerve paralysis.  Audiometric examination revealed pure tone 
air conduction threshold levels, in decibels, as follows:  

HERTZ
250
500
1000
2000
3000
4000
6000
8000
RIGHT
25
20
35
25
30
25
35
55
LEFT
20
20
30
15
25
25
35
30

Speech recognition ability in the veteran's right ear was 100 
percent, with 96 percent speech discrimination ability in the 
left ear.  

The pertinent diagnoses noted following otologic and 
audiometric examinations were "long, chronic" otalgia and 
tinnitus in the left ear; resolved bilateral serous otitis 
media; and hearing consistent with a mild loss in the right 
ear at 1,000 and 3,000 Hertz, and a mild loss in the left ear 
at 1,000 Hertz.  Further noted was that the veteran displayed 
essentially borderline normal hearing in the frequency range 
from 500 to 4,000 Hertz bilaterally, with excellent speech 
discrimination at normal conversational levels.  

In late July 1996, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran stated 
that, in the past, while walking and running, she had 
experienced "a great deal of pain" in her feet.  Reportedly, 
the veteran had difficulty with prolonged walking and 
standing, and experienced pain and swelling when up on her 
feet "for a prolonged period of time."  Additionally noted 
was that the veteran had utilized special fitted arch 
supports which had reportedly been given her by a private 
physician.  

On physical examination, the veteran was able to stand 
without pain, though there was increased pain with squatting 
in the area of the veteran's ankle.  Supination was within 
normal limits, though the veteran was unable to pronate 
secondary to the posture of her feet.  At the time of 
evaluation, the veteran was able to rise on her toes and 
heels with minimal pain.  Hyperpronation was noted with 
decrease at the veteran's arch, and there was some evidence 
of sensory impairment.  Further examination revealed no 
evidence of any edema, 5+ strength, and good coloration.  
Range of motion measurements showed ankle dorsiflexion at 20 
degrees, with plantar flexion at 50 degrees, external 
rotation and pronation at 0 degrees, and internal rotation 
and supination at 45 degrees.  There was no evidence of any 
deformity, though there was some loss of the longitudinal 
arch with gait.  At the time of evaluation, the veteran 
showed no evidence of any secondary skin or vascular changes.  
The pertinent diagnosis was pedis planus with varus noted.  

In March 1997, a VA examination of the veteran's feet was 
undertaken.  At the time of examination, it was noted that 
the veteran's claims file was available, and had been 
reviewed.  The veteran stated that, following prolonged 
walking, she experienced severe pain on the bottoms of her 
feet.  She additionally commented that she was unable to wear 
anything but hard-soled shoes.  Reportedly, at the time of a 
prior examination three years earlier, she had been told to 
stay off her feet "as much as possible."  The veteran stated 
that, after prolonged walking, she experienced pain in her 
calf and hips.  She further commented that her ankles, and 
"even her entire foot," began to swell, though she could get 
some relief by soaking her feet.  Currently, the veteran did 
not have swelling in her feet.  However, she had driven to 
the examination in a golf cart.  According to the veteran, 
she often found it necessary to wear triple socks in order 
"to cushion her from the pain."  

On physical examination, there was no evidence of any 
swelling or deformity of the veteran's feet.  Nor was there 
any evidence of impairment, subluxation, lateral instability, 
nonunion, or loose motion of the veteran's ankles.  Range of 
motion of the veteran's right ankle showed dorsiflexion to 
10 degrees, with plantar flexion to 40 degrees, external 
rotation to 15 degrees, and internal rotation to 45 degrees.  
Range of motion measurements of the veteran's left ankle 
showed dorsiflexion to 20 degrees, with plantar flexion to 
50 degrees, external rotation to 15 degrees, and internal 
rotation to 45 degrees.  At the time of evaluation, there was 
mild pain on range of motion of the veteran's ankles, as well 
as mild tenderness to palpation on the plantar aspect of the 
feet bilaterally.  The pertinent diagnosis was bilateral pes 
planus with mild pain on palpation of the plantar aspect of 
the feet bilaterally, and minimal range of motion deficits of 
the right ankle.  

On more recent VA examination of the veteran's feet conducted 
in early February 1998, it was once again noted that the 
veteran's claims file was available, and had been reviewed.  
At the time of evaluation, the veteran reported increased 
pain, and a continued inability to walk great distances.  
According to the veteran, she was unable to work, due to the 
fact that she was unable to stand, or to walk long distances.  
Reportedly, the veteran could stand for only 1 1/2 hours, and 
walk only one block.  She was additionally unable to run, and 
likewise unable to participate in sports.  The veteran 
commented that, following prolonged walking, she developed 
pain in her calves and hips, accompanied by "occasional 
swelling."  

On physical examination, there was no evidence of any 
swelling of the veteran's feet.  Palpation revealed mild 
tenderness at the plantar aspect of the feet, but with no 
erythema, and no deformity.  Range of motion measurements of 
the veteran's left ankle showed active dorsiflexion to 
15 degrees, with passive dorsiflexion to 20 degrees.  Active 
plantar flexion was to 40 degrees, with passive flexion to 
50 degrees, supination to 45 degrees, and pronation to 
15 degrees, accompanied by mild pain on range of motion.  
Dorsiflexion on the right was to 10 degrees, with plantar 
flexion to 40 degrees, supination to 45 degrees, and 
pronation to 15 degrees.  At the time of examination, there 
was no evidence of any edema, or of tenderness on palpation.  
The veteran's toes showed no abnormal findings, and her gait 
was normal, with no evidence of valgus.  The veteran's shoes 
were inspected for wear, and showed a worn heel "down at the 
medial lateral," with increased wear noted.  Radiographic 
studies were within normal limits.  The pertinent diagnosis 
was bilateral pes planus, with mild pain on palpation of the 
plantar area of the feet, and minimal range of motion 
deficits of the right ankle.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected pes planus, as well as an increased rating 
for bilateral otitis media.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2.  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, while on VA orthopedic examination in 
July 1996, the veteran complained of foot problems with 
prolonged walking and standing, she was able to stand without 
pain, and to raise on her toes and heels with only minimal 
pain.  There was no evidence of edema or sensory impairment, 
and strength was 5+, with good coloration.  At the time of 
evaluation, no secondary skin or vascular changes were in 
evidence.  

On more recent VA examination in March 1997, there was no 
evidence of any swelling or deformity of the veteran's feet.  
In the opinion of the examiner, the veteran's bilateral pes 
planus was characterized by a mild pain on palpation of the 
plantar aspect of the feet bilaterally, accompanied by only a 
minimal range of motion deficit of the right ankle.

The Board observes that, as of the time of the most recent 
examination of the veteran's feet in February 1998, there was 
evidence only of a mild tenderness at the plantar aspect of 
the veteran's feet, with no evidence of swelling, erythema, 
or deformity.  The veteran's toes showed no abnormal 
findings, and her gait was within normal limits, with no 
valgus.  

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes, and there is inward 
bowing of the tendo Achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation would require 
demonstrated evidence of severe bilateral acquired flatfoot 
(pes planus), manifested by marked deformity (pronation, 
abduction, etc.), with accentuated pain on manipulation and 
use of the feet, indications of swelling on use of the feet, 
and characteristic callosities.  38 C.F.R. Part 4, Code 5276.  

The Board has taken into consideration the veteran's 
contentions regarding the current severity of her service-
connected pes planus.  However, based upon a review of the 
entire evidence of record, the Board is of the opinion that 
the actual manifestations of the veteran's disability are 
adequately represented by the 10 percent evaluation currently 
in effect.  This is particularly the case given the absence 
of symptomatology consistent with severe bilateral pes 
planus, such as marked deformity, swelling, or characteristic 
callosities.  Accordingly, an increased evaluation for the 
veteran's bilateral pes planus is not in order.

Turning to the issue of an increased rating for service-
connected otitis media, the Board notes that, effective June 
10, 1999, the schedular criteria for the evaluation of 
service-connected diseases of the ear underwent complete 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply, unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for service-
connected otitis media be evaluated under the pertinent 
regulations effective both before and after the June 10, 
1999, changes to the rating schedule.  Bernard v. Brown, 
4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 (April 10, 
2000).

In that regard, on VA ear, nose, and throat examination in 
May 1996, there was evidence of bilateral serous otitis 
media, as well as Eustachian tube malfunction.  However, on 
subsequent VA ear, nose, and throat examination in July 1996, 
the veteran's tympanic membranes were clear bilaterally, with 
no evidence of fluid, retraction, or bulging.  Audiometric 
examination conducted in conjunction with the veteran's ear, 
nose, and throat examination was consistent with Level I 
hearing bilaterally, and no evidence of "hearing loss 
disability" pursuant to VA law and regulation.  See 38 C.F.R. 
§ 3.385.

The Board observes that, pursuant to those laws and 
regulations in effect prior to June 10, 1999, a compensable 
evaluation is warranted where there is evidence of chronic 
suppurative otitis media characterized by an active 
suppurative process, to be combined with the evaluation for 
any associated loss of hearing.  38 C.F.R. Part 4, Code 6200 
(effective prior to June 10, 1999).  Effective June 10, 1999, 
a compensable evaluation for service-connected otitis media 
is in order where there is evidence of chronic nonsuppurative 
otitis media with effusion (that is, serous otitis media), 
which is productive of a compensable hearing impairment.  
38 C.F.R. Part 4, Code 6201 (effective June 10, 1999).  

Based on the aforementioned, it is clear that current 
symptomatology associated with the veteran's service-
connected otitis media does not warrant a compensable 
evaluation.  This is particularly the case given the absence 
of any current active suppurative process/effusion, and the 
presence of Level I hearing in each of the veteran's ears.  
Indeed, at present, there is no evidence that the veteran 
exhibits a "hearing loss disability" pursuant to VA law and 
regulation in either of her ears.  38 C.F.R. § 3.385.  Under 
such circumstances, a compensable evaluation for bilateral 
otitis media is not in order.  


ORDER

An increased evaluation for bilateral pes planus is denied.  

An increased evaluation for bilateral otitis media is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 3 -

- 1 -


